Opinion issued February 25, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-15-00635-CR
                           ———————————
                      RUBEN MALDONADO, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Case No. 1377423


                         MEMORANDUM OPINION

      On January 20, 2016, appellant Ruben Maldonado filed a motion to dismiss

this appeal. The motion to dismiss complies with Texas Rule of Appellate Procedure

42.2(a) and no prior decision has issued. See TEX. R. APP. P. 42.2(a), (b).
Accordingly, we grant the motion and dismiss the appeal. We dismiss any other

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2